—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about April 12, 1999, which, in a proceeding pursuant to CPLR article 78, denied respondents’ motion to dismiss the petition pursuant to either CPLR 3211 or 3212, unanimously affirmed, with costs.
Respondents, having conceded that they did not change position in reliance on petitioner’s alleged inaction, and having offered only bare, conclusory allegations of prejudice, are not entitled to dismissal on the ground of laches (see, Provost v Off Campus Apts. Co., II, 211 AD2d 850, 852) or estoppel (cf., Board of Mgrs. v Gottlieb, 186 AD2d 525, 527, lv denied 82 NY2d 655). Nor have they shown themselves entitled to judgment as a matter of law on the merits. We have considered respondents-appellants’ remaining arguments and find them unavailing. Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Andrias, JJ.